               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 1 of 37


     Ronald A. Marron (175650)
 1   Alexis M. Wood (270200)
     Kas L. Gallucci (288709)
 2   LAW OFFICES OF RONALD A. MARRON
     651 Arroyo Drive
 3   San Diego, CA 92103
     Tel: (619) 696-9006
 4   Fax: (619) 564-6665
     ron@consumersadvocates.com
 5   alexis@consumersadvocates.com
     kas@consumersadvocates.com
 6
     Margaret MacLean (pro hac vice forthcoming)
 7   Christian Levis (pro hac vice forthcoming)
     Amanda Fiorilla (pro hac vice forthcoming)
 8   LOWEY DANNENBERG, P.C.
     44 South Broadway, Suite 1100
 9   White Plains, NY 10601
     Telephone: (914) 997-0500
10   Facsimile:     (914) 997-0035
     mmaclean@lowey.com
11   clevis@lowey.com
     afiorilla@lowey.com
12
     Counsel for Plaintiff and the Proposed Classes
13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15
      Henry Thang, individually and on behalf of all   Case No.
16    others similarly situated,
17                                 Plaintiff,          CLASS ACTION COMPLAINT
18                          v.                         JURY TRIAL DEMANDED
19   T-Mobile US, Inc., a Delaware corporation.
20                                 Defendant.
21

22

23

24

25

26

27

28
                                     CLASS ACTION COMPLAINT
                                      Thang v. T-Mobile US, Inc.
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 2 of 37



 1          Plaintiff Henry Thang, on behalf of himself and all others similarly situated, asserts the

 2   following against Defendant T-Mobile US, Inc. (“T-Mobile”) based upon personal knowledge,

 3   where applicable, information and belief, and the investigation of counsel.

 4                                              INTRODUCTION
            1.      Plaintiff brings this Class Action Complaint on behalf of customers harmed as a
 5
     result of T-Mobile’s failure to safeguard and protect its customers’ highly sensitive and personal
 6
     information.
 7
            2.      As one of the United States’ largest wireless carriers, T-Mobile currently claims to
 8
     have over 104.8 million customers as of the second quarter of 2021.
 9
            3.      T-Mobile has touted its superior technology to persuade consumers to purchase its
10
     services. T-Mobile states that it “is the leader in 5G,” offering 5G download speeds, upload speeds,
11
     and availability, among other things. T-Mobile’s efforts have resulted in wireless coverage that
12
     reaches over a hundred million people, representing the best customer growth in the industry.
13
            4.      T-Mobile assures its customers that it uses “administrative, technical, contractual,
14
     and physical safeguards designed to protect [customers’] data while it is under [T-Mobile’s]
15
     control.”
16
            5.      Despite T-Mobile’s strong customer growth, T-Mobile has repeatedly failed to
17
     safeguard the information of its customers responsible for its success, with regularly recurring
18
     instances of data security deficiencies.
19
            6.      In its latest failure, as a result of T-Mobile’s lax security protocols, hackers gained
20
     access to multiple T-Mobile servers and were able to steal the personal information of millions of
21
     customers, including their Social Security numbers, phone numbers, addresses, unique
22
     International Mobile Equipment Identity (“IMEI”) numbers (unique 15-digit codes that precisely
23
     identify the device), and Drivers’ License numbers (hereinafter referred to as the “Data Breach.”).
24
            7.      According to Vice’s Motherboard, the Data Breach compromised the personal
25
     information of 100 million T-Mobile customers.
26
            8.      The hackers have listed a subset of the personal information for sale on the dark
27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    2
                   Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 3 of 37



 1   web and stated to Vice’s Motherboard team that they are privately selling the remainder of the

 2   information. Vice’s Motherboard has seen a subset of the data and confirmed it contains accurate

 3   information on T-Mobile customers.

 4            9.      Further, while T-Mobile claims to have secured its servers, the hackers confirmed

 5   that they have already uploaded the data locally and saved it in multiple places. Thus, all T-Mobile

 6   customers remain at risk.

 7            10.     T-Mobile confirmed the breach on its website on August 16, 2021, advising

 8   customers that “unauthorized access to some T-Mobile data occurred” but it could “not yet

 9   determine[]” the full scope of the breach. T-Mobile advised its customers that the “investigation

10   will take some time” and it is “coordinating with law enforcement.”

11            11.     On August 17, 2021, T-Mobile provided an update confirming that the breach

12   included at least customers’ names, dates of birth, social security numbers, and drivers’ license

13   numbers.1 T-Mobile’s “preliminary analysis” determined that approximately 7.8 million postpaid

14   customers, 850,000 prepaid customers, and 40 million former or prospective customers were

15   impacted by the breach.

16            12.     While T-Mobile continues to investigate the nature of the Data Breach, presently

17   hackers and those associated with groups buying and selling stolen customer data are taking

18   advantage of another failure by T-Mobile to timely safeguard customer information.

19            13.     By some accounts, this Data Breach is at least the seventh episode in which T-

20   Mobile failed to protect customer information, dating back to 2017.

21            14.     Because Plaintiff’s and Class members’ personal information has been

22   compromised by “bad actor[s],” they have sustained immediate, tangible injury. The private

23   customer information for millions of current, former, and prospective T-Mobile’s U.S. customers

24   is currently for sale. Further, because the hackers confirmed that the data from T-Mobile’s servers

25   is backed up in multiple places, T-Mobile’s claims that it is “confident that the entry point . . . has

26   been closed” are of little comfort to those whose data has already been stolen. The threat of injury

27
     1
         On August 18, 2021, T-Mobile confirmed the breach also included T-Mobile account PINs.
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    3
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 4 of 37



 1   is ongoing, and Plaintiff and Class members now face a significant and imminent risk of identity

 2   theft, fraud, and even cyber-espionage moving forward, because hackers who commit malicious

 3   attacks like this often wait months if not years to use personal information obtained in a data

 4   breach.

 5             15.   Plaintiff seeks to remedy these harms on behalf of himself and all similarly situated

 6   individuals whose personal information was stolen in the Data Breach. Plaintiff and Class

 7   members seek remedies including reimbursement of losses due to identity theft, fraud, and other

 8   out-of-pocket costs; compensation for time spent responding to the Data Breach; credit monitoring

 9   and identity theft insurance; and injunctive relief requiring an overhaul of T-Mobile’s security

10   systems to lessen the chance that another data security incident is just around the corner.

11                                    JURISDICTION AND VENUE
12             16.   This Court has jurisdiction over the subject matter of this action pursuant to 28

13   U.S.C § 1332(d), because the amount in controversy for the Class and Subclass exceeds

14   $5,000,000 exclusive of interest and costs, there are more than 100 putative members of the Class

15   and Subclass defined below, and a significant portion of putative Class and Subclass members are

16   citizens of a different state than Defendant.

17             17.   This Court has specific personal jurisdiction over T-Mobile because Plaintiff’s

18   claims arise out of or relate to T-Mobile’s contacts with California. T-Mobile has intentionally

19   created extensive contacts with California through its deliberate marketing and sale of its services

20   in the forum.

21             18.   Indeed, most T-Mobile locations (over 1,000) are in California. T-Mobile also has

22   a “Customer Experience Center” in California, designed to allow customers to have “direct

23   personal access” to a “dedicated team of specialists” in California when customers “call or message

24   for assistance.” T-Mobile’s U.S. CEO explained that “California and the Central Valley have

25   everything [T-Mobile] need[s] to take care of [T-Mobile’s] customers” including “amazing

26   energy, a commitment to innovation and business, and most importantly skilled and diverse

27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    4
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 5 of 37



 1   people.”2

 2             19.   The claims against T-Mobile arise from or relate to T-Mobile’s forum-related

 3   activity because, as a result of signing up for T-Mobile’s services in California, Plaintiff’s and

 4   Class members’ personal information was compromised in the Data Breach described herein.

 5             20.   Further, T-Mobile’s Terms and Conditions state in relevant part that court

 6   proceedings “must be in the county and state or jurisdiction in which your billing address in our

 7   records is located.” As Plaintiff is located in Santa Clara County, T-Mobile has consented to the

 8   jurisdiction of this Court.

 9             21.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b), (c), and (d) because

10   T-Mobile transacts business in this District and a substantial portion of the events giving rise to

11   the claims occurred in this District. Moreover, T-Mobile’s Terms and Conditions provide in

12   relevant part that “court proceedings must be in the county and state or jurisdiction in which your

13   billing address in our records is located.”

14             22.   Intra-district Assignment: A substantial part of the events and omissions giving rise

15   to the violations of law alleged herein occurred in the County of Santa Clara, and as such, this

16   action may properly be assigned to the San Jose division of this Court pursuant to Civil Local Rule

17   3-2(c).

18                                                 PARTIES

19   I.    PLAINTIFF

20             23.   Plaintiff Henry Thang is a natural person and citizen of the State of California and

21   a resident of San Jose.

22             24.   Henry Thang has been a T-Mobile customer for approximately eight years. Plaintiff

23   provided T-Mobile with certain personal information, including his name, address, date of birth,

24   and Social Security number, among other things.

25             25.   On August 15, 2021, Vice’s Motherboard reported that hackers had offered for sale

26
     2
      California’s Central Valley Named as Third Location for New T-Mobile Customer Experience,
27   Center, T-MOBILE, (Feb. 11, 2019), https://www.t-mobile.com/news/press/t-mobile-sprint-
     california-customer-service-center.
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    5
                Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 6 of 37



 1   data from T-Mobile servers containing the personal information of tens of millions of customers.

 2   According to Vice’s Motherboard, data for sale included Social Security numbers, phone numbers,

 3   names, physical addresses, unique IMEI numbers, and Drivers’ License information. A subset of

 4   the stolen data has been offered for sale for approximately $270,000 on an underground internet

 5   forum, i.e., the dark web, while the remaining data is being offered to other cyber criminals through

 6   private sales.

 7           26.      On August 17, 2021, T-Mobile confirmed on its website that “a bad actor illegally

 8   accessed” its systems and that “the data stolen from [T-Mobile’s] systems did include . . . personal

 9   information.”

10           27.      Plaintiff Thang’s personal information was compromised as a result of the Data

11   Breach. T-Mobile confirmed as much on August 18, 2021, when it sent a text message to Plaintiff

12   Thang stating that “it has determined that unauthorized access to some of [his] personal data has

13   occurred.”

14           28.      Upon information and belief, this information is currently for sale on the dark web

15   or through private sale to cyber criminals.

16   II.    DEFENDANT
17           29.      Defendant T-Mobile is a Delaware corporation with principal executive offices
18   located at 12920 SE 38th St., Bellevue, Washington, 98006.
19           30.      As of the end of the second quarter of 2021, T-Mobile reported in a regulatory filing
20   that it had a total of 104.8 million customers nationwide using its services.
21                                      FACTUAL BACKGROUND

22   III. T-MOBILE’S LONG HISTORY OF DEFICIENT SECURITY MEASURES

23           31.      Telecommunication companies are well aware of the dangers of data breaches. As

24   far back as 2015, the U.S. Federal Communications Commission (“FCC”) has investigated and

25   charged telecom service providers for failing to protect consumers’ personal data. Specifically, the

26   FCC charged two telecom providers more than $3.5 million for a data incident in 2013 that

27   impacted more than 300,000 customers as a result of the companies’ failure to store data on a

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     6
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 7 of 37



 1   secured server.

 2             32.     T-Mobile is—and at all relevant times has been—aware that the customer

 3   information that it obtains and processes is highly sensitive (particularly information such as Social

 4   Security numbers and Drivers’ License numbers) and could be used by third parties for nefarious

 5   purposes, such as perpetrating identity theft and making fraudulent purchases.

 6             33.     T-Mobile also is—and at all relevant times has been—aware of the importance of

 7   safeguarding its customers’ sensitive personal information and of the foreseeable consequences

 8   that would occur if its data security systems were breached, including losses from fraud and theft.

 9   For this reason, T-Mobile assures customers that “[it’s] working hard to earn a place in your heart.

10   A big part of that is maintaining your privacy.”3 T-Mobile promises its customers that it uses

11   “administrative, technical, contractual, and physical safeguards designed to protect [customers’]

12   data while it is under [T-Mobile’s] control.”4 But these promises are not backed up by action.

13             34.     Almost every year since at least 2015, T-Mobile consistently suffered and/or

14   disclosed a data security incident that has either exposed its customers’ personal information to

15   malicious actors, each time putting them at risk of fraud and identity theft, or otherwise revealed

16   T-Mobile’s failure to even minimally protect customer data.

17             35.     Even when sensitive information, like Social Security numbers, is not disclosed in

18   one of these data breaches, T-Mobile customers are at the very least subject to phishing emails,

19   which is currently the leading method hackers employ to gain access to users’ accounts and

20   information. Hackers can combine pieces of personal information from data breaches with other

21   publicly available information to craft specifically targeted phishing emails, placing T-Mobile

22   customers at an even further risk of harm.

23             36.     Despite these repeated demonstrations of the weaknesses of its data security

24   practices, T-Mobile has failed to take reasonable steps to improve them.

25             37.     T-Mobile’s data breaches date back to 2015, when it reported a data breach to the

26   3
         T-Mobile Privacy Notice, T-MOBILE, https://www.t-mobile.com/privacy-center/our-
     practices/privacy-policy (last viewed on May 28, 2021).
27
     4
         Id.
28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     7
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 8 of 37



 1   California Attorney General, explaining that the breach—occurring for nearly two years—had

 2   compromised its customers’ personal information, including names, addresses, social security

 3   numbers, and/or Drivers’ License numbers. While T-Mobile claimed that the data breach was

 4   caused by one of its suppliers, its failure to properly vet and monitor its vendors is equally

 5   indicative of T-Mobile’s failure to properly protect its customers’ personal information. In 2017,

 6   the FCC admonished T-Mobile with respect to this breach for failing in “its responsibility owed to

 7   its customers to protect their data. Providers are responsible for their supply chain and while they

 8   can outsource functions, they cannot transfer accountability.”

 9          38.       In August 2018, T-Mobile experienced another data breach that compromised

10   nearly 2 million of its customers’ names, zip codes, phone numbers, dates of birth, email addresses,

11   account numbers, and account types.

12          39.       In 2019, T-Mobile experienced yet another data breach that impacted its pre-paid

13   customers. Approximately one million individuals had their personal information compromised,

14   including names, billing addresses, phone numbers, account numbers, rate plans, and plan features.

15   T-Mobile failed to elaborate further on the breach, but did indicate that there was “malicious,

16   unauthorized access” to customers’ sensitive personal information.

17          40.       In February 2020, the FCC announced a proposed fine against T-Mobile of $91

18   million for disclosing customer location information to a third party without customer

19   authorization.

20          41.       On March 5, 2020, T-Mobile notified Plaintiff and other Class members of a

21   “malicious attack” that compromised one set of customers’ “names and addresses, phone numbers,

22   account numbers, rate plans and features, and billing information,” (Notice 1) and another set of

23   customers’ “names and addresses, Social Security numbers, financial account information, and

24   government identification numbers, as well as phone numbers, billing and account information,

25   and rate plans and features” (Notice 2).

26          42.       In January 2021, T-Mobile disclosed that a second data breach occurred in 2020

27   impacting approximately 200,000 consumers. The breach compromised users’ CPNI data, which

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    8
                  Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 9 of 37



 1   includes the frequency, duration, and timing of calls, as well as services purchased by the

 2   consumers.

 3          43.      And in or around February 2021, T-Mobile disclosed another data breach that

 4   compromised users’ names, addresses, account numbers, social security numbers, PIN numbers,

 5   account security questions and answers.

 6          44.      Plainly, T-Mobile’s assertions that it is “working to enhance security” lacks

 7   substance.
                                     T-Mobile’s Data Security Failures
 8
            45.      Up to, and including, the period when the Data Breach occurred, T-Mobile
 9
     breached its duties, obligations, and promises to Plaintiff and Class members, by its failure to:
10
            (a)     hire qualified personnel and maintain a system of accountability over data security,
11                  thereby knowingly allowing data security deficiencies to persist;
12
            (b)     properly train its employees about the risk of cyberattacks and how to mitigate them,
13                  including by failing to implement adequate security awareness training that would
                    have instructed employees about the risks of common techniques, what to do if they
14                  suspect such attacks, and how to prevent them;
15          (c)     address well-known warnings that its systems and servers were susceptible to a data
                    breach;
16

17          (d)     implement certain protocols that would have prevented unauthorized programs, such
                    as malware, from being installed on its systems that accessed customers’ personal
18                  information and otherwise would have protected customers’ sensitive personal
                    information;
19
            (e)     install software to adequately track access to its network, monitor the network for
20                  unusual activity, and prevent exfiltration of data, which would have detected the
                    presence of hackers and prevented customers’ sensitive personal information from
21
                    being stolen. Specifically, there are recommended, available measures to prevent data
22                  from leaving protected systems and being sent to untrusted networks outside of the
                    corporate systems; and
23
            (f)     adequately safeguard customers’ sensitive personal information and maintain an
24                  adequate data security environment to reduce the risk of a data breach or unauthorized
                    disclosure.
25

26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     9
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 10 of 37


     VI.    T-MOBILE VIOLATED THE FTC ACT
 1
             46.    According to the Federal Trade Commission (“FTC”), the failure to employ
 2
     reasonable and appropriate measures to protect against unauthorized access to sensitive personal
 3
     information constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade
 4
     Commission Act of 1914 (“FTC Act”), 15 U.S.C. § 45.
 5
             47.    In 2007, the FTC published guidelines that establish reasonable data security
 6
     practices for businesses. The guidelines note that businesses should protect the personal customer
 7
     information that they keep; properly dispose of personal information that is no longer needed;
 8
     encrypt information stored on computer networks; understand their network’s vulnerabilities; and
 9
     implement policies for installing vendor-approved patches to correct security problems. The
10
     guidelines also recommend that businesses consider using an intrusion detection system to expose
11
     a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be
12
     trying to hack the system; watch for large amounts of data being transmitted from the system; and
13
     have a response plan ready in the event of a breach.
14
             48.    The FTC has also published a document entitled “FTC Facts for Business,” which
15
     highlights the importance of having a data security plan, regularly assessing risks to computer
16
     systems, and implementing safeguards to control such risks.
17
             49.    The FTC has issued orders against businesses that have failed to employ reasonable
18
     measures to secure sensitive personal information. These orders provide further guidance to
19
     businesses regarding their data security obligations.
20
             50.    In the years leading up to the Data Breach, and during the course of the breach
21
     itself, T-Mobile failed to follow guidelines set forth by the FTC and actively mishandled the
22
     management of its IT security. Furthermore, by failing to have reasonable data security measures
23
     in place, T-Mobile engaged in an unfair act or practice within the meaning of Section 5 of the FTC
24
     Act.
25

26

27

28
                                      CLASS ACTION COMPLAINT
                                       Thang v. T-Mobile US, Inc.
                                                   10
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 11 of 37


     VII. T-MOBILE VIOLATED THE FCA ACT
 1
            51.      As a common carrier, T-Mobile is obligated to protect the confidential personal
 2
     information of its customers under Section 222 of the Federal Communication Act (“FCA”), 47
 3
     U.S.C. § 222.
 4
            52.      FCA Section 222(a) provides that “[e]very telecommunications carrier has a duty
 5
     to protect the confidentiality of proprietary information of, and relating to . . . customers . . . .”
 6
     Such customer information under the FAC, referred to as “customer proprietary network
 7
     information” (“CPNI”) includes “(A) information that relates to the quantity, technical
 8
     configuration, type, destination, location, and amount of use of a telecommunications service
 9
     subscribed to by any customer of a telecommunications carrier, and that is made available to the
10
     carrier by the customer solely by virtue of the carrier-customer relationship; and (B) information
11
     contained in the bills pertaining to telephone exchange service or telephone toll service received
12
     by a customer of a carrier.” FCA § 222(h)(1).
13
            53.      Absent customer approval or unless required by law, CPNI may only be disclosed
14
     to provide telecommunication services or services necessary to or used to provide
15
     telecommunication services. FCA § 222(c).
16
            54.      The FCC has promulgated rules implementing FCA Section 222 that require
17
     common carriers to implement safeguards to protect CPNI. See 47 CFR § 64.2001 et seq. (“CPNI
18
     Rules”); CPNI Order, 13 FCC Rcd. at 8195 ¶ 193.
19
            55.      T-Mobile has repeatedly failed to implement reasonable safeguards to protect Class
20
     members’ CPNI, most recently with the Data Breach that resulted in the disclosure of IMEI
21
     numbers and any other billing related data.
22
            56.      Indeed, the FCC announced on August 18, 2021, that “[t]elecommunications
23
     companies have a duty to protect their customers’ information. The FCC is aware of reports of a
24
     data breach affecting T-Mobile customers and we are investigating.”
25
            57.      In its conduct, T-Mobile has been at a minimum negligent in its duty to protect the
26
     covered confidential proprietary information.
27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    11
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 12 of 37


     VIII. THE DATA BREACH DAMAGED PLAINTIFF AND CLASS MEMBERS
 1
            58.     As a result of T-Mobile’s deficient security measures, Plaintiff and Class members
 2
     have been harmed by the compromise of their sensitive personal information, which is currently
 3
     for sale on the dark web and through private sale to other cyber criminals.
 4
            59.     Plaintiff and Class members also face a substantial and imminent risk of fraud and
 5
     identity theft. Cyber criminals carried out the Data Breach and stole sensitive personal information
 6
     with the intent to use it for fraudulent purposes and/or to sell it, as the attack was described by T-
 7
     Mobile as “illegal” and requiring the assistance of law enforcement.
 8
            60.     Furthermore, Plaintiff and Class members will experience an increased likelihood
 9
     of identity theft and fraud going forward. This is especially true as names, addresses, Social
10
     Security numbers, and unique IMEI numbers were compromised as a result of the breach. These
11
     specific types of information are associated with a high risk of fraud.
12
            61.     Many Class members will also incur out of pocket costs for protective measures
13
     such as identity theft protection, credit monitoring fees, credit report fees, credit freeze fees, fees
14
     for replacement cards, and similar costs related to the Data Breach.
15
            62.     Plaintiff and Class members also suffered a “loss of value” of their sensitive
16
     personal information when it was stolen by hackers in the Data Breach. A robust market exists for
17
     stolen personal information. Hackers sell personal information on the dark web—an underground
18
     market for illicit activity, including the purchase of hacked personal information—at specific
19
     identifiable prices. In fact, hackers have reportedly already offered Plaintiff’s and Class members’
20
     information for sale on the dark web at the price of $270,000. This market serves as a means to
21
     determine the loss of value to Plaintiff and Class members.
22
            63.     Plaintiff’s and Class members’ stolen personal information is a valuable
23
     commodity to identity thieves. William P. Barr, former United States Attorney General, made clear
24
     that consumers’ sensitive personal information commonly stolen in data breaches “has economic
25
     value.”5 The purpose of stealing large caches of personal information is to use it to defraud
26

27   5
      See Attorney General William P. Barr Announces Indictment of Four Members of China’s
     Military for Hacking into Equifax, DEP’T OF JUSTICE, (Feb. 10, 2020)
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    12
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 13 of 37



 1   consumers or to place it for illegal sale and to profit from other criminals who buy the data and

 2   use it to commit payment card fraud. One commentator confirmed, explaining that, “[m]ost of the

 3   time what [data breach hackers] do is they steal the data and then they sell the data on the dark

 4   web to the people who actually commit the fraud.”6 In fact, Plaintiff’s and Class members’

 5   personal information is currently available for purchase on the dark web and/or through private

 6   sale to other cyber criminals.

 7          64.     Identity thieves can also combine data stolen in the Data Breach with other

 8   information about Plaintiff and Class members gathered from underground sources, public

 9   sources, or even Plaintiff’s and Class members’ social media accounts. Thieves can use the

10   combined data to send highly targeted phishing emails to Plaintiff and Class members to obtain

11   more sensitive information. Thieves can use the combined data to commit potential crimes,

12   including opening new financial accounts in Plaintiff’s and Class members’ names, taking out

13   loans in Plaintiff’s and Class members’ names, using Plaintiff’s and Class members’ information

14   to obtain government benefits, filing fraudulent tax returns using Plaintiff’s and Class members’

15   information, obtaining Drivers’ Licenses in Plaintiff’s and Class members’ names but with another

16   person’s photograph, and giving false information to police during an arrest.

17          65.     Plaintiff and Class members also suffered “benefit of the bargain” damages.

18   Plaintiff and Class members overpaid for services that should have been—but were not—

19   accompanied by adequate data security. Part of the monthly charges and fees Plaintiff and Class

20   members paid to T-Mobile were intended to be used to fund adequate data security. Plaintiff and

21   Class members did not get what they paid for.

22          66.     Plaintiff and Class members have spent and will continue to spend substantial

23   amounts of time monitoring their accounts for identity theft and fraud, the opening of fraudulent

24   accounts, disputing fraudulent transactions, and reviewing their financial affairs more closely than

25   https://www.justice.gov/opa/speech/attorney-general-william-p-barr-announces-indictment-four-
     members-china-s-military.
26
     6
       See Legislator, security expert weigh in on Rutter’s data breach, ABC NEWS, (last updated Feb.
27   17, 2020 8:47 AM), https://www.abc27.com/news/local/york/legislator-security-expert-weigh-in-
     on-rutters-data-breach/.
28
                                      CLASS ACTION COMPLAINT
                                       Thang v. T-Mobile US, Inc.
                                                   13
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 14 of 37



 1   they otherwise would have done but for the Data Breach. These efforts are burdensome and time-

 2   consuming, especially because T-Mobile has failed to disclose when the breach occurred or how

 3   long it lasted, forcing customers to continue to monitor their accounts indefinitely.

 4          67.     Class members who experience actual identity theft and fraud will also be harmed

 5   by the inability to use their credit or debit cards when their accounts are suspended or otherwise

 6   rendered unusable due to fraudulent charges. To the extent Class members are charged

 7   monthly/annual fees for their credit and/or debit accounts, they are left without the benefit of that

 8   bargain while they await receipt of their replacement cards. Class members will be harmed further

 9   by the loss of rewards points or airline mileage that they cannot accrue while awaiting replacement

10   cards. The inability to use payment cards may also result in missed payments on bills and loans,

11   late charges and fees, and adverse effects on their credit, including decreased credit scores and

12   adverse credit notations.

13          68.     In the case of a data breach, merely reimbursing a consumer for a financial loss due

14   to identity theft or fraud does not make that individual whole again. On the contrary, after

15   conducting a study, the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that

16   “among victims who had personal information used for fraudulent purposes, 29% spent a month

17   or more resolving problems.”7

18          69.     A victim whose personal information has been stolen or compromised may not see

19   the full extent of identity theft or fraud until long after the initial breach. Additionally, a victim

20   whose personal information (including Social Security numbers) has been stolen may not become

21   aware of charges when they are nominal, as typical fraud-prevention algorithms may not capture

22   such charges. Those charges may be repeated, over and over again, on a victim’s account.

23          70.     The risk of identity theft and fraud will persist for years. Identity thieves often hold

24   stolen data for months or years before using it to avoid detection. Also, the sale of stolen

25   information on the dark web may take months or more to reach end-users, in part because the data

26
     7
27    See Erika Harrell, Ph.D. and Lynn Langton, Ph.D., Victims of Identity Theft, 2012, U.S.
     Department of Justice, Bureau of Justice Statistics (Dec. 2013), at 1.
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    14
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 15 of 37



 1   is often sold in small batches to various individuals rather than in bulk to a single buyer. Thus,

 2   Plaintiff and Class members must vigilantly monitor their financial accounts ad infinitum.

 3                                  CLASS ACTION ALLEGATIONS

 4          71.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2)

 5   and (b)(3) on behalf of the following Nationwide Class:

 6          All persons in the United States whose personal information was compromised in
            the Data Breach made public by T-Mobile in August 2021 (“Nationwide Class”).
 7
            72.     Excluded from the Nationwide Class is T-Mobile and its subsidiaries and affiliates;
 8
     all employees of T-Mobile and its subsidiaries and affiliates; all persons who make a timely
 9
     election to be excluded from the Nationwide Class; Plaintiff’s counsel and Defendant’s counsel
10
     and members of their immediate families; anyone who participated in the Data Breach;
11
     government entities; and the judge to whom this case is assigned, including his/her immediate
12
     family and court staff.
13
            73.     Plaintiff reserves the right to modify, expand or amend the above Nationwide Class
14
     definition or to seek certification of a class or classes defined differently than above before any
15
     court determines whether certification is appropriate following discovery.
16
                                        CALIFORNIA SUBCLASS
17
            74.     Plaintiff bring this case as a class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2)
18
     and (b)(3) on behalf of the following California Subclass:
19
            All persons in California whose personal information was compromised in the Data
20          Breach made public by T-Mobile in August 2021 (“California Subclass”).
21          75.     Excluded from the California Subclass is T-Mobile and its subsidiaries and
22   affiliates; all employees of T-Mobile and its subsidiaries and affiliates; all persons who make a
23   timely election to be excluded from the California Subclass; Plaintiff’s counsel and Defendant’s
24   counsel and members of their immediate families; anyone who participated in the Data Breach;
25   government entities; and the judge to whom this case is assigned, including his/her immediate
26   family and court staff.
27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    15
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 16 of 37



 1          76.      Plaintiff reserves the right to modify, expand or amend the above California

 2   Subclass definition or to seek certification of a class or classes defined differently than above

 3   before any court determines whether certification is appropriate following discovery.

 4          77.      Certification of Plaintiff’s claims for class-wide treatment are appropriate because

 5   all elements of Fed. R. Civ. P. 23(a) and (b)(2)-(3) are satisfied. Plaintiff can prove the elements

 6   of his claims on a class-wide basis using the same evidence as would be used to prove those

 7   elements in individual actions alleging the same claims.

 8          78.      Numerosity: All requirements of Fed. R. Civ. P. 23(a)(1) are satisfied. The

 9   members of the Nationwide Class and California Subclass are so numerous and geographically

10   dispersed that individual joinder of all Class members is impracticable. While Plaintiff is informed

11   and believes that there are likely millions of members of the Classes, the precise number of Class

12   members is unknown to Plaintiff. Class members may be identified through objective means. Class

13   members may be notified of the pendency of this action by recognized, court-approved notice

14   dissemination methods, which may include U.S. mail, electronic mail, internet postings, and/or

15   published notice.

16          79.      Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2)

17   and 23(b)(3) are satisfied. This action involves common questions of law and fact, which

18   predominate over any questions affecting individual Class members, including, without limitation:

19          a.       Whether T-Mobile engaged in active misfeasance and misconduct alleged herein;

20          b.       Whether T-Mobile owed a duty to Class members to safeguard their sensitive
                     personal information;
21
            c.       Whether T-Mobile breached its duty to Class members to safeguard their sensitive
22
                     personal information;
23
            d.       Whether T-Mobile knew or should have known that its data security systems and
24                   monitoring processes were deficient;
25          e.       Whether Plaintiff and Class members suffered legally cognizable damages as a
26                   result of the Data Breach;

27          f.       Whether T-Mobile’s failure to provide adequate security proximately caused
                     Plaintiff’s and Class members’ injuries; and
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    16
                  Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 17 of 37



 1           g.       Whether Plaintiff and Class members are entitled to declaratory and injunctive
 2                    relief.
             80.      Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Plaintiff is a
 3
     member of the Nationwide Class and California Subclass. Plaintiff’s claims are typical of the
 4
     claims of all Class members because Plaintiff, like other Class members, suffered theft of his
 5
     sensitive personal information in the Data Breach.
 6
             81.      Adequacy of Representation: All requirements of Fed. R. Civ. P. 23(a)(4) are
 7
     satisfied. Plaintiff is an adequate Class representative because he is a member of both the
 8
     Nationwide Class and California Subclass and his interests do not conflict with the interests of
 9
     other Class members that they seek to represent. Plaintiff is committed to pursuing this matter for
10
     the Class with the Class’s collective best interest in mind. Plaintiff has retained counsel competent
11
     and experienced in complex class action litigation of this type and Plaintiff intends to prosecute
12
     this action vigorously. Plaintiff, and his counsel, will fairly and adequately protect the Class’s
13
     interests.
14
             82.      Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b)(3) are
15
     satisfied. As described above, common issues of law or fact predominate over individual issues.
16
     Resolution of those common issues in Plaintiff’s case will also resolve them for the Class’s claims.
17
     In addition, a class action is superior to any other available means for the fair and efficient
18
     adjudication of this controversy and no unusual difficulties are likely to be encountered in the
19
     management of this class action. The damages or other financial detriment suffered by Plaintiff
20
     and other Class members are relatively small compared to the burden and expense that would be
21
     required to individually litigate their claims against T-Mobile, so it would be impracticable for
22
     members of the Class to individually seek redress for T-Mobile’s wrongful conduct. Even if Class
23
     members could afford individual litigation, the court system could not. Individualized litigation
24
     creates a potential for inconsistent or contradictory judgments and increases the delay and expense
25
     to all parties and the court system. By contrast, the class action device presents far fewer
26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     17
                Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 18 of 37



 1   management difficulties and provides the benefits of single adjudication, economies of scale, and

 2   comprehensive supervision by a single court.

 3            83.    Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied. T-Mobile

 4   has acted, or refused to act, on grounds generally applicable to the Nationwide Class and California

 5   Subclass such that final declaratory or injunctive relief is appropriate.

 6            84.    Plaintiff reserves the right to revise the foregoing class allegations and definitions

 7   based on newly learned facts or legal developments that arise following additional investigation,

 8   discovery, or otherwise.
                                           CLAIMS FOR RELIEF
 9

10                                                COUNT I
                                              NEGLIGENCE
11                                   (on behalf of the Nationwide Class)

12            85.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

13   set forth herein.

14            86.    T-Mobile obtained Plaintiff’s and Class members’ sensitive personal information

15   in connection with Plaintiff and Class members signing up for T-Mobile’s wireless services.

16            87.    By collecting and maintaining sensitive personal information, T-Mobile had a

17   common law duty of care to use reasonable means to secure and safeguard the sensitive personal

18   information and to prevent disclosure of the information to unauthorized individuals. T-Mobile’s

19   duty included a responsibility to implement processes by which it could detect a data breach of

20   this type and magnitude in a timely manner.

21            88.    T-Mobile owed a duty of care to Plaintiff and Class members to provide data

22   security consistent with the various statutory requirements, regulations, and other notices described

23   above.

24            89.    T-Mobile’s duty of care arose as a result of, among other things, the special

25   relationship that existed between T-Mobile and its customers. T-Mobile was the only party in a

26   position to ensure that its systems were sufficient to protect against the foreseeable risk that a data

27   breach could occur that would result in substantial harm to consumers.

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     18
                  Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 19 of 37



 1           90.      T-Mobile was subject to an “independent duty” untethered to any contract between

 2   Plaintiff and Class members and T-Mobile.

 3           91.      T-Mobile breached its duties, and thus was negligent, by failing to use reasonable

 4   measures to protect customers’ sensitive personal information. T-Mobile’s negligent acts and

 5   omissions include, but are not limited to, the following:

 6           a.       failure to employ systems and educate employees to protect against malware;

 7           b.       failure to comply with industry standards for software and server security;
 8           c.       failure to track and monitor access to its network and personal information;
 9
             d.       failure to limit access to those with a valid purpose;
10
             e.       failure to adequately staff and fund its data security operation;
11
             f.       failure to remove, delete, or destroy highly sensitive personal information of
12                    consumers that is no longer being used for any valid business purpose;
13
             g.       failure to use due care in hiring, promoting, and supervising those responsible for
14                    its data security operations; and

15           h.       failure to recognize that hackers were stealing personal information from its
                      network while the Data Breach was taking place.
16
             92.      It was foreseeable to T-Mobile that a failure to use reasonable measures to protect
17
     its customers’ sensitive personal information could result in injury to consumers. Further, actual
18
     and attempted breaches of data security were reasonably foreseeable to T-Mobile given the known
19
     frequency of data breaches and various warnings from industry experts. Indeed, the Data Breach
20
     was foreseeable to T-Mobile as it suffered numerous breaches in the years preceding the Data
21
     Breach, yet it failed to rectify its deficient data security.
22
             93.      As a direct and proximate result of T-Mobile’s negligence, Plaintiff and Class
23
     members sustained damages as alleged herein. Plaintiff and Class members are entitled to
24
     compensatory and consequential damages suffered as a result of the Data Breach.
25
             94.      Plaintiff and Class members are also entitled to injunctive relief requiring T-Mobile
26
     to, among other things: (i) strengthen its data security systems and monitoring procedures; (ii)
27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     19
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 20 of 37



 1   submit to future annual audits of those systems; and (iii) provide free credit monitoring and identity

 2   theft insurance to all Class members.

 3
                                               COUNT II
 4                                        NEGLIGENCE PER SE
                                     (on behalf of the Nationwide Class)
 5
               95.    Plaintiff realleges and incorporates all previous allegations as though fully set forth
 6
     herein.
 7
               96.    T-Mobile is liable for negligence per se independently for each violation of the
 8
     following statutes.
 9                          Negligence Per Se Pursuant to the FTC Act, 15 U.S.C. § 45
10             97.    As alleged above, pursuant to the FTC Act, 15 U.S.C. § 45, T-Mobile had a duty to
11   provide fair and adequate computer systems and data security practices to safeguard Plaintiff’s and
12   Class members’ sensitive personal information.
13             98.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”
14   including, as interpreted and enforced by the FTC, the failure to use reasonable measures to protect
15   sensitive personal information. The FTC publications and orders described above also form part
16   of the basis of T-Mobile’s duty.
17             99.    T-Mobile violated Section 5 of the FTC Act by failing to use reasonable measures
18   to protect sensitive personal information and comply with applicable industry standards, including
19   the FTC Act, as described in detail herein. T-Mobile’s conduct was particularly unreasonable given
20   the nature and amount of sensitive personal information it collected and stored and the foreseeable
21   consequences of a data breach, including specifically, as described herein, the damages that would
22   result to consumers.
23             100.   T-Mobile’s services related to the protection of sensitive personal information of
24   its customers is activity that falls outside the provision of common carrier services.
25             101.   Plaintiff and members of the Class are within the class of persons that Section 5 of
26   the FTC Act was intended to protect, because the FTC Act was expressly designed to protect
27   consumers from “substantial injury.”
28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     20
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 21 of 37



 1          102.    The harm that has occurred is the type of harm the FTC Act is intended to guard

 2   against. Indeed, the FTC has pursued numerous enforcement actions against businesses that, as a

 3   result of their failure to employ reasonable data security measures and avoid unfair and deceptive

 4   practices, caused the same harm as that suffered by Plaintiff and Class members.

 5          103.    T-Mobile had a duty to Plaintiff and Class members to implement and maintain

 6   reasonable security procedures and practices to safeguard Plaintiff’s and Class members’ sensitive

 7   personal information.

 8          104.    T-Mobile breached its duties to Plaintiff and Class members under the FTC Act, by

 9   failing to provide fair, reasonable, or adequate computer systems and data security practices to

10   safeguard Plaintiff’s and Class members’ sensitive personal information.

11          105.    T-Mobile’s violation of Section 5 of the FTC Act and its failure to comply with

12   applicable laws and regulations constitutes negligence per se.

13          106.    But for T-Mobile’s wrongful and negligent breach of its duties owed to Plaintiff

14   and Class members, Plaintiff and Class members would not have been injured, or would not have

15   been injured to as great a degree.

16          107.    The injury suffered by Plaintiff and Class members was a reasonably foreseeable

17   result of T-Mobile’s breach of its duties. T-Mobile knew or should have known that the breach of

18   its duties would cause Plaintiff and Class members to suffer the foreseeable harms associated with

19   the exposure of their sensitive personal information.

20          108.    As a direct and proximate result of T-Mobile’s negligence per se, Plaintiff and

21   Class members sustained damages as alleged herein. Plaintiff and Class members are entitled to

22   compensatory and consequential damages suffered as a result of the Data Breach.

23          109.    Plaintiff and Class members are also entitled to injunctive relief requiring T-Mobile

24   to, among other things: (i) strengthen its data security systems and monitoring procedures; (ii)

25   submit to future annual audits of those systems; and (iii) provide free credit monitoring and identity

26   theft insurance to all Class members.

27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    21
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 22 of 37


                      Negligence Per Se Pursuant to the FCA Section 222, 47 U.S.C. § 222
 1
             110.   As alleged above, pursuant to the FCA, 47 U.S.C. § 222, T-Mobile had a duty to
 2
     protect the confidentiality of proprietary information of and relating to its customers.
 3
             111.   T-Mobile violated Section 222 of the FCA by failing to use reasonable measures to
 4
     protect CPNI and comply with applicable industry standards. T-Mobile’s conduct was particularly
 5
     unreasonable given the nature and amount of sensitive CPNI data it collected and stored and the
 6
     foreseeable consequences of a data breach, including specifically, as described herein, the damages
 7
     that would result to consumers.
 8
             112.   Plaintiff and members of the Class are within the class of persons that Section 222
 9
     of the FCA was intended to protect, because the Section 222 was expressly designed to protect the
10
     privacy of customer information. Section 206 of the FCA provides that if “any common carrier
11
     shall do, or cause or permit to be done, any act, matter, or thing in this chapter prohibited or
12
     declared to be unlawful, or shall omit to do any act, matter, or thing in this chapter required to be
13
     done, such common carrier shall be liable to the person or persons injured thereby for the full
14
     amount of damages sustained in consequence of any such violation of the provisions of this
15
     chapter, together with a reasonable counsel or attorney’s fee, to be fixed by the court in every case
16
     of recovery, which attorney’s fee shall be taxed and collected as part of the costs in the case.”
17
             113.   The harm that has occurred is the type of harm the FCA is intended to guard against,
18
     namely, the disclosure of customers’ private information.
19
             114.   T-Mobile had a duty to Plaintiff and Class members to implement and maintain
20
     reasonable security procedures and practices to safeguard Plaintiff’s and Class members’ CPNI
21
     data.
22
             115.   T-Mobile breached its duties to Plaintiff and Class members under the FCA, by
23
     failing to provide fair, reasonable, or adequate computer systems and data security practices to
24
     safeguard Plaintiff’s and Class members’ CPNI data.
25
             116.   T-Mobile’s violation of Section 222 of the FCA Act and its failure to comply with
26
     applicable laws and regulations constitutes negligence per se.
27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    22
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 23 of 37



 1           117.    But for T-Mobile’s wrongful and negligent breach of its duties owed to Plaintiff

 2   and Class members, Plaintiff and Class members would not have been injured, or would not have

 3   been injured to as great a degree.

 4           118.    The injury suffered by Plaintiff and Class members was a reasonably foreseeable

 5   result of T-Mobile’s breach of its duties. T-Mobile knew or should have known that the breach of

 6   its duties would cause Plaintiff and Class members to suffer the foreseeable harms associated with

 7   the exposure of their sensitive personal information.

 8           119.    As a direct and proximate result of T-Mobile’s negligence per se, Plaintiff and

 9   Class members sustained damages as alleged herein. Plaintiff and Class members are entitled to

10   compensatory and consequential damages suffered as a result of the Data Breach. Plaintiffs and

11   Class members are also entitled to attorneys’ fees to be taxed as costs of the case.

12           120.    Plaintiff and Class members are also entitled to injunctive relief requiring T-Mobile

13   to, among other things: (i) strengthen its data security systems and monitoring procedures; (ii)

14   submit to future annual audits of those systems; and (iii) provide free credit monitoring and identity

15   theft insurance to all Class members.
                                       COUNT III
16           FAILURE TO PROTECT THE CONFIDENTIALITY OF PROPRIETARY
17                                 INFORMATION
                            FCA Section 222, 47 U.S.C. § 222
18                         (on behalf of the Nationwide Class)

19           121.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

20   set forth herein.

21           122.    T-Mobile is a common carrier engaged in interstate commerce by wire regulated

22   by the FCA, 47 U.S.C. § 151 et seq., including Section 206 and 222.

23           123.    Section 222(a) of the FCA, 47 U.S.C. § 222(a), requires every telecommunications

24   carrier to protect, among other things, the confidentiality of proprietary information of, and relating

25   to, customers, including CPNI information.

26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     23
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 24 of 37



 1           124.    T-Mobile failed to protect Plaintiff’s and Class members’ CPNI by allowing IMEI,

 2   user’s T-Mobile PINs, and other data to be obtained illegally and without customer authorization

 3   by hackers during the Data Breach.

 4           125.    As a direct consequence of T-Mobile’s failure, Plaintiff and Class members have

 5   sustained damages as alleged herein. Plaintiff and Class members are entitled to compensatory and

 6   consequential damages suffered as a result of the Data Breach. Plaintiffs and Class members are

 7   also entitled to attorneys’ fees to be taxed as costs of the case.

 8           126.    Plaintiff and Class members are also entitled to injunctive relief requiring T-Mobile

 9   to, among other things: (i) strengthen its data security systems and monitoring procedures; (ii)

10   submit to future annual audits of those systems; and (iii) provide free credit monitoring and identity

11   theft insurance to all Class members.
                                               COUNT IV
12                                BREACH OF IMPLIED CONTRACT
13                                 (on behalf of the Nationwide Class)
             127.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
14
     set forth herein.
15
             128.    When Plaintiff and Class members provided their sensitive personal information to
16
     T-Mobile in exchange for T-Mobile’s services, they entered into implied contracts with T-Mobile
17
     under which T-Mobile agreed to take reasonable steps to protect their sensitive personal
18
     information.
19
             129.    T-Mobile solicited and invited Plaintiff and Class members to provide their
20
     sensitive personal information as part of T-Mobile’s regular business practices. Indeed, in order to
21
     sign up for many of T-Mobiles services, T-Mobile requires customers to provide personal
22
     information sufficient for T-Mobile to check the customer’s credit score, such as a Social Security
23
     number, to obtain T-Mobile’s services. Plaintiff and Class members accepted T-Mobile’s offers
24
     and provided their sensitive personal information T-Mobile.
25

26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     24
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 25 of 37



 1           130.    When entering into the implied contracts, Plaintiff and Class members reasonably

 2   believed and expected that T-Mobile’s data security practices complied with relevant laws,

 3   regulations, and industry standards.

 4           131.        Plaintiff and Class members paid money to T-Mobile to purchase T-Mobile’s

 5   services. Plaintiff and Class members reasonably believed and expected that T-Mobile would use

 6   part of those funds to obtain adequate data security. T-Mobile failed to do so.

 7           132.    Plaintiff and Class members would not have provided their sensitive personal

 8   information to T-Mobile in the absence of T-Mobile’s implied promise to keep their sensitive

 9   personal information reasonably secure.

10           133.    Plaintiff and Class members fully performed their obligations under the implied

11   contracts by paying money to T-Mobile.

12           134.    T-Mobile breached its implied contracts with Plaintiff and Class members by

13   failing to implement reasonable data security measures.

14           135.    As a direct and proximate result of T-Mobile’s breaches of the implied contracts,

15   Plaintiff and Class members sustained damages as alleged herein. Plaintiff and Class members are

16   entitled to compensatory and consequential damages suffered as a result of the Data Breach.

17           136.    Plaintiff and Class members are also entitled to injunctive relief requiring T-Mobile

18   to, among other things: (i) strengthen its data security systems and monitoring procedures; (ii)

19   submit to future annual audits of those systems; and (iii) provide free credit monitoring and identity

20   theft insurance to all Class members.
                                                 COUNT V
21                                       UNJUST ENRICHMENT
                                     (on behalf of the Nationwide Class)
22
             137.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
23
     set forth herein.
24
             138.    Plaintiff and Class members conferred a monetary benefit upon T-Mobile in the
25
     form of monies paid for the purchase of items on T-Mobile.
26
             139.    T-Mobile appreciated or had knowledge of the benefits conferred upon it by
27
     Plaintiff and Class members. T-Mobile also benefited from the receipt of Plaintiff’s and Class
28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     25
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 26 of 37



 1   members’ sensitive personal information as this was utilized by T-Mobile to check Plaintiff’s and

 2   Class members’ credit score, send bills, and process payments for services, among other things.

 3           140.    The monies Plaintiff and Class members paid to T-Mobile were supposed to be

 4   used by T-Mobile, in part, to pay for adequate data privacy infrastructure, practices, and

 5   procedures.

 6           141.    As a result of T-Mobile’s conduct, Plaintiff and Class members suffered actual

 7   damages in an amount equal to the difference in value between what they paid for (T-Mobile’s

 8   services made with adequate data privacy and security practices and procedures), and what they

 9   actually received (T-Mobile’s services without adequate data privacy and security practices and

10   procedures).

11           142.    In equity and good conscience, T-Mobile should not be permitted to retain the

12   money belonging to Plaintiff and Class members because T-Mobile failed to implement, or

13   adequately implement, the data privacy and security practices and procedures that Plaintiff and

14   Class members paid for and that were otherwise mandated by federal, state, and local laws and

15   industry standards.

16           143.    T-Mobile should be compelled to disgorge into a common fund for the benefit of

17   Plaintiff and Class members all unlawful or inequitable proceeds received by it as a result of the

18   conduct and Data Breach alleged herein.
                                                  COUNT VI
19
               VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
20                        Cal. Bus. & Prof. Code §§ 17200, et seq.
                             (on behalf of the California Class)
21
             144.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
22
     set forth herein.
23
             145.    T-Mobile is a “person” as defined by Cal. Bus. & Prof. Code §17201.
24
             146.    T-Mobile violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging
25
     in unlawful, unfair, and deceptive business acts and practices.
26
             147.    T-Mobile’s unlawful, unfair, and deceptive acts and practices include:
27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     26
              Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 27 of 37


            (a)    Failing to implement and maintain reasonable security and privacy measures to
 1                 protect Plaintiff’s and California Subclass members’ sensitive personal
 2                 information, directly and proximately causing the Data Breach, and omitting,
                   suppressing, and concealing the material fact of that failure;
 3
            (b)    Failing to identify foreseeable security and privacy risks, remediate identified
 4                 security and privacy risks, and adequately improve security and privacy measures
                   following well-publicized cybersecurity incidents, directly and proximate causing
 5                 the Data Breach, and omitting, suppressing, and concealing the material fact of
 6                 that failure;

 7          (c)    Failing to comply with common law and statutory duties pertaining to the security
                   and privacy of Plaintiff’s and California Subclass members’ sensitive personal
 8                 information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the
                   FCA, 47 U.S.C. § 222, which was a direct and proximate cause of the Data Breach
 9                 and omitting, suppressing, and concealing the material fact of that failure;
10
            (d)    Misrepresenting that it would protect the privacy and confidentiality of Plaintiff’s
11                 and California Subclass members’ sensitive personal information, including by
                   implementing and maintaining reasonable security measures;
12
            (e)    Misrepresenting that it would comply with common law and statutory duties
13
                   pertaining to the security and privacy of Plaintiff’s and California Subclass
14                 members’ sensitive personal information, including duties imposed by the FTC
                   Act, 15 U.S.C. § 45 and the FCA, 47 U.S.C. § 222;
15
            (f)    Omitting, suppressing, and concealing the material fact that it did not reasonably
16                 or adequately secure Plaintiff’s and California Subclass members’ personal
                   information; and
17

18          (g)    Omitting, suppressing, and concealing the material fact that it did not comply with
                   common law and statutory duties pertaining to the security and privacy of
19                 Plaintiff’s and California Subclass members’ sensitive personal information,
                   including duties imposed by the FTC Act, 15 U.S.C. § 45 and the FCA, 47 U.S.C.
20                 § 222.
21          148.   T-Mobile’s representations and omissions were material because they were likely
22   to deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to
23   protect the confidentiality of consumers’ sensitive personal information.
24          149.   As a direct and proximate result of T-Mobile’s unfair, unlawful, and fraudulent
25   acts and practices, Plaintiff and California Subclass members were injured and lost money or
26   property, including the premiums and/or price received by T-Mobile for its goods and services;
27   the loss of the benefit of their bargain with T-Mobile, as they would not have paid T-Mobile for
28
                                     CLASS ACTION COMPLAINT
                                      Thang v. T-Mobile US, Inc.
                                                  27
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 28 of 37



 1   goods and services or would have paid less for such goods and services but for T-Mobile’s

 2   violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

 3   identity protection services; wasted time and expenses related to monitoring their financial

 4   accounts for fraudulent activity; loss of value of their sensitive personal information; and an

 5   increased, imminent risk of fraud and identity theft.

 6           150.    Plaintiff and California Subclass members seek all monetary and non-monetary

 7   relief allowed by law, including compensatory damages; restitution; disgorgement; punitive

 8   damages; injunctive relief; and reasonable attorneys’ fees and costs.

 9                                   COUNT VII
10       VIOLATION OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                           Cal. Civ. Code §§ 1750, et seq.
11                       (on behalf of the Nationwide Class)

12           151.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

13   set forth herein.

14           152.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”)

15   is a comprehensive statutory scheme to protect consumers against unfair and deceptive business

16   practices in connection with the conduct of businesses providing goods, property or services to

17   consumers primarily for personal, family, or household use.

18           153.    T-Mobile is a “person” as defined by Civil Code §§ 1761(c) and 1770 and has

19   provided “services” as defined by Civil Code §§ 1761(b) and 1770.

20           154.    Civil Code section 1770, subdivision (a)(5) prohibits one who is involved in a

21   transaction from “[r]epresenting that goods or services have sponsorship, approval,

22   characteristics, ingredients, uses, benefits, or quantities which they do not have.”

23           155.    Civil Code section 1770, subdivision (a)(7) prohibits one who is involved in a

24   transaction from “[r]epresenting that goods or services are of a particular standard, quality, or

25   grade . . . if they are of another.”

26           156.    Plaintiff and the Class are “consumers” as defined by Civil Code §§ 1761(d) and

27   1770 and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and 1770.

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     28
              Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 29 of 37



 1          157.    T-Mobile’s acts and practices were intended to and did result in the sale of

 2   products and services to Plaintiff and the Class in violation of Civil Code § 1770, including, but

 3   not limited to, the following:
            (a)      misrepresenting that its services would include reasonable security measures
 4                   designed to protect the privacy and confidentiality of Plaintiff’s and Class
 5                   members’ sensitive personal information;

 6          (b)     misrepresenting that it would supply its services in conformity with its common
                    law and statutory duties pertaining to the security and privacy of Plaintiff’s and
 7                  Class members’ sensitive personal information, including duties imposed by the
                    FTC Act, 15 U.S.C. § 45 and the FCA, 47 U.S.C. § 222;
 8

 9          (c)     omitting, suppressing, and concealing the material fact that in connection with
                    providing its services it did not reasonably or adequately secure Plaintiff’s and
10                  Class members’ sensitive personal information; and

11          (d)     omitting, suppressing, and concealing the material fact that in connection with
                    providing its services it did not comply with common law and statutory duties
12                  pertaining to the security and privacy of Plaintiff’s and Class members’ sensitive
13                  personal information, including duties imposed by the FTC Act, 15 U.S.C. § 45
                    and the FCA, 47 U.S.C. § 222.
14
            158.    T-Mobile’s representations and omissions were material because they were likely
15
     to and did deceive reasonable consumers about the adequacy of T-Mobile’s data security and
16
     ability to protect the confidentiality of customers’ sensitive personal information.
17
            159.    Had T-Mobile disclosed to Plaintiff and Class members that its data systems were
18
     not secure and, thus, vulnerable to attack, T-Mobile would have been unable to continue in
19
     business and it would have been forced to adopt reasonable data security measures and comply
20
     with the law. Instead, T-Mobile received, maintained, and compiled Plaintiff’s and Class’s
21
     sensitive personal information as part of the services T-Mobile provided and for which Plaintiff
22
     and Class members paid without advising Plaintiff and Class members that T-Mobile’s data
23
     security practices were insufficient to maintain the safety and confidentiality of Plaintiff’s and
24
     Class members’ sensitive personal information. Accordingly, Plaintiff and the Class acted
25
     reasonably in relying on T-Mobile’s misrepresentations and omissions, the truth of which they
26
     could not have discovered.
27

28
                                      CLASS ACTION COMPLAINT
                                       Thang v. T-Mobile US, Inc.
                                                   29
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 30 of 37



 1           160.    As a direct and proximate result of T-Mobile’s violations of California Civil Code

 2   § 1770, Plaintiff and Class members have suffered and will continue to suffer injury,

 3   ascertainable losses of money or property, and monetary and non-monetary damages, including

 4   loss of the benefit of their bargain with T-Mobile as they would not have paid T-Mobile for

 5   goods and services or would have paid less for such goods and services but for T-Mobile’s

 6   violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

 7   identity protection services; time and expenses related to monitoring their financial accounts for

 8   fraudulent activity; loss of value of their sensitive personal information; and an increased,

 9   imminent risk of fraud and identity theft.

10           161.    Plaintiff, individually and on behalf of the Class, seeks an injunction requiring

11   Defendant to adopt reasonable and sufficient data security measures designed to protect and

12   secure Plaintiff’s and the Class members’ sensitive personal information.

13           162.    Pursuant to Cal. Civ. Code § 1782(a), Plaintiff served Defendant with notice of its

14   alleged violations of the CLRA by certified mail return receipt requested. If, within thirty days

15   after the date of such notification, Defendant fails to provide appropriate relief for its violations of

16   the CLRA, Plaintiff will amend this Complaint to seek monetary damages.

17           163.    In accordance with Cal. Civ. Code § 1780(d), Plaintiff’s CLRA venue declaration

18   is attached hereto as Exhibit A.

19                                                COUNT VII
                VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY ACT
20
                             Cal. Civ. Code § 1798.100, et seq.
21                         (On Behalf of the California Subclass)
             164.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
22
     set forth herein.
23
             165.    California’s Consumer Privacy Act (“CCPA”) was recently enacted to protect
24
     consumers’ personal information from collection and use by businesses without appropriate
25
     notice and consent.
26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     30
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 31 of 37



 1          166.    Cal. Civ. Code § 1798.150(a)(1) provides that “any consumer whose

 2   nonencrypted and nonredacted personal information . . . is subject to an unauthorized access and

 3   exfiltration, theft, or disclosure as a result of the business’s violation of the duty to implement

 4   and maintain reasonable security procedures and practices appropriate to the nature of the

 5   information to protect the personal information” may commence a civil action for any of the

 6   following:

 7          (a)     Damages, not less than $100 and not greater than $750 per consumer per incident,

 8                  or actual damages, whichever is greater;

 9          (b)     Injunctive or declaratory relief; and

10          (c)     Any other relief the Court deems proper.

11          167.    Plaintiff and Subclass members provided T-Mobile with nonencrypted and

12   nonredacted personal information, as defined in Cal. Civ. Code § 1798.81.5(d).

13          168.    As alleged herein, Plaintiff’s and Subclass members’ nonencrypted and

14   nonredacted personal information was subject to unauthorized access, exfiltration, theft, and

15   disclosure, when it was stolen by cyber criminals as a result of the Data Breach caused by T -

16   Mobile.

17          169.    The unauthorized access, exfiltration, theft, and disclosure, of Plaintiff’s and

18   Subclass members’ sensitive personal information was a direct result of T-Mobile’s failure to

19   implement and maintain reasonable security procedures appropriate to the nature of the

20   information they stored and collected.

21          170.    As a direct and proximate result of T-Mobile’s violations of the CCPA, Plaintiff

22   and Class members have suffered and will continue to suffer injury, ascertainable losses of

23   money or property, and monetary and non-monetary damages, including loss of the benefit of

24   their bargain with T-Mobile, as they would not have paid T-Mobile for goods and services or

25   would have paid less for such goods and services but for T-Mobile’s violations alleged herein;

26   losses from fraud and identity theft; costs for credit monitoring and identity protection services;

27

28
                                      CLASS ACTION COMPLAINT
                                       Thang v. T-Mobile US, Inc.
                                                   31
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 32 of 37



 1   time and expenses related to monitoring their financial accounts for fraudulent activity; loss of

 2   value of their personal information; and an increased, imminent risk of fraud and identity theft.

 3           171.    Plaintiff, individually and on behalf of the Subclass, seek an injunction requiring

 4   Defendant to adopt reasonable and sufficient data security measures designed to protect and

 5   secure Plaintiff’s and the California Subclass members’ sensitive personal information, as well

 6   as actual damages on behalf themselves and the Class.

 7           172.    Pursuant to Cal. Civ. Code § 1798.150(b), Plaintiff served Defendant with notice

 8   of the specific provisions of the CCPA Defendant has violated by certified mail return receipt

 9   requested. If, within thirty days after the date of such notification, Defendant fails to provide

10   appropriate relief for its violations of the CCPA, Plaintiff will amend this Complaint to seek

11   statutory damages on behalf of himself and the Subclass.
                                              COUNT IX
12
             VIOLATION OF THE WASHINGTON CONSUMER PROTECTION ACT
13                              RCW 19.86.010, et. seq.
                           (On Behalf of the Nationwide Class)
14
             173.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
15
     set forth herein.
16
             174.    The Washington Consumer Protection Act (“CPA”) protects consumers by
17
     declaring unlawful all unfair methods of competition and unfair or deceptive acts or practices in
18
     commercial markets for goods and services. See RCW 19.86.020.
19
             175.    As alleged herein, T-Mobile has consistently maintained subpar security and
20
     privacy measures for the use and retention of its consumers’ sensitive personal information. These
21
     practices were both unfair and deceptive.
22
             176.    Specifically, T-Mobile engaged in unfair acts and practices in violation of the CPA
23
     by failing to implement and maintain reasonable security measures to protect consumers’ sensitive
24
     personal information, including its failure to remedy the previous deficiencies in its systems and
25
     servers that had caused multiple, other data breaches.
26

27

28
                                        CLASS ACTION COMPLAINT
                                         Thang v. T-Mobile US, Inc.
                                                     32
                Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 33 of 37



 1            177.     T-Mobile has statutory, regulatory, and common law obligations to prevent the

 2   foreseeable risk of harm to others, including Plaintiff and the Class, arising out of their retention

 3   of consumers’ sensitive personal information.

 4            178.     At all times it was foreseeable that T-Mobile’s failure to adopt reasonable security

 5   measures to protect consumers’ sensitive personal information would cause harm to Plaintiff and

 6   Class members and place Plaintiff and Class members at a substantial risk of fraud and identity

 7   theft.

 8            179.     T-Mobile’s failure to implement and maintain reasonable security measures to

 9   protect consumers’ sensitive personal information and failure to comply with its statutory,

10   regulatory, and common law obligations were likely to, and did, cause substantial injury to Plaintiff

11   and the Class. T-Mobile’s consistent failure to remedy its deficient security measures serve no

12   countervailing benefit to consumers or competition.

13            180.     T-Mobile had sole responsibility for securing its customers’ sensitive personal

14   information and exclusive knowledge of its deficient security measures. There was no way for

15   Plaintiff or the Class to know about T-Mobile’s severely deficient security practices or to avoid

16   their injuries.

17            181.     Further, T-Mobile’s failure to inform Plaintiff and the Class of its inadequate

18   security practices—which were exclusively known by T-Mobile—and its failure to comply with

19   its obligations to adopt reasonable security measures constitute deceptive acts and practices in

20   violation of the CPA. By offering services to Plaintiff and Class members that would require

21   handing over sensitive personal information, Plaintiff and Class members reasonably believed that

22   T-Mobile would have sufficient security measures in place to protect this information, including

23   sufficient practices and policies for the use, retention, and disclosure of this sensitive personal

24   information to protect against the foreseeable threat of a data breach and resulting harm. In light

25   of the foreseeable risk of harm to consumers, Plaintiff and Class members reasonably believed that

26   T-Mobile would use reasonable practices to protect consumers’ sensitive personal information. T-

27   Mobile had a duty to disclose that its data security measures were insufficient to protect

28
                                         CLASS ACTION COMPLAINT
                                          Thang v. T-Mobile US, Inc.
                                                      33
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 34 of 37



 1   consumers’ sensitive personal information but failed to do so. T-Mobile’s acts, omissions, and

 2   practices were likely to and did mislead Plaintiff and the Class.

 3           182.      As a direct and proximate result of T-Mobile’s violations of the CPA, Plaintiff

 4   and Class members have suffered and will continue to suffer injury, ascertainable losses of

 5   money or property, and monetary and non-monetary damages, including loss of the benefit of

 6   their bargain with T-Mobile as they would not have paid T-Mobile for goods and services or

 7   would have paid less for such goods and services but for T-Mobile’s violations alleged herein;

 8   losses from fraud and identity theft; costs for credit monitoring and identity protection services;

 9   time and expenses related to monitoring their financial accounts for fraudulent activity; loss of

10   value of their sensitive personal information; and an increased, imminent risk of fraud and

11   identity theft.

12           183.      As a result, Plaintiff and Class members seek all monetary and non-monetary

13   relief allowed by law, including compensatory damages; statutory damages; restitution;

14   disgorgement; punitive damages; injunctive relief; and reasonable attorneys’ fees and costs.

15                                                  COUNT X
                               DECLARATORY AND INJUNCTIVE RELIEF
16
                                   (On Behalf of the Nationwide Class)
17           184.      Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully
18   set forth herein.
19           185.      Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is
20   authorized to enter a judgment declaring the rights and legal relations of the parties and grant
21   further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
22   that are tortious and violate the terms of the statutes described in this Complaint.
23           186.      An actual controversy has arisen in the wake of the Data Breach regarding T-
24   Mobile’s present and prospective common law and statutory duties to reasonably safeguard its
25   customers’ sensitive personal information and whether T-Mobile is currently maintaining data
26   security measures adequate to protect Plaintiff and Class members from further data breaches.
27   Plaintiff alleges that T-Mobile’s data security practices remain inadequate.
28
                                          CLASS ACTION COMPLAINT
                                           Thang v. T-Mobile US, Inc.
                                                       34
               Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 35 of 37



 1          187.    Plaintiff and Class members continue to suffer injury as a result of the compromise

 2   of their sensitive personal information and remain at imminent risk that further compromises of

 3   their personal information will occur in the future.

 4          188.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

 5   enter a judgment declaring that T-Mobile continues to owe a legal duty to secure consumers’

 6   sensitive personal information, to timely notify consumers of any data breach, and to establish and

 7   implement data security measures that are adequate to secure customers’ sensitive personal

 8   information.

 9          189.    The Court also should issue corresponding prospective injunctive relief requiring

10   T-Mobile to employ adequate security protocols consistent with law and industry standards to

11   protect consumers’ sensitive personal information.

12          190.    If an injunction is not issued, Plaintiff and Class members will suffer irreparable

13   injury, for which they lack an adequate legal remedy. The threat of another data breach is real,

14   immediate, and substantial. If another breach at T-Mobile occurs, Plaintiff and Class members will

15   not have an adequate remedy at law, because not all of the resulting injuries are readily quantified

16   and they will be forced to bring multiple lawsuits to rectify the same conduct.

17          191.    The hardship to Plaintiff and Class members if an injunction does not issue greatly

18   exceeds the hardship to T-Mobile if an injunction is issued. If another data breach occurs at T-

19   Mobile, Plaintiff and Class members will likely be subjected to substantial identify theft and other

20   damages. On the other hand, the cost to T-Mobile of complying with an injunction by employing

21   reasonable prospective data security measures is relatively minimal, and T-Mobile has a pre-

22   existing legal obligation to employ such measures.

23          192.    Issuance of the requested injunction will serve the public interest by preventing

24   another data breach at T-Mobile, thus eliminating the additional injuries that would result to

25   Plaintiff and the millions of consumers whose confidential information would be further

26   compromised.

27

28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    35
                 Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 36 of 37



 1                                        RELIEF REQUESTED

 2          Plaintiff, on behalf of all others similarly situated, request that the Court enter judgment

 3   against T-Mobile including the following:

 4
            A.       Determining that this matter may proceed as a class action and certifying the
 5                   Classes asserted herein;
 6
            B.       Appointing Plaintiff as representative of the applicable Classes and appointing
 7                   Plaintiff’s counsel as Class counsel;

 8          C.       An award to Plaintiff and the Classes of compensatory, consequential, statutory,
                     restitutionary, and treble damages as set forth above;
 9

10          D.       Ordering injunctive relief requiring T-Mobile to, among other things: (i) strengthen
                     its data security systems and monitoring procedures; (ii) submit to future annual
11                   audits of those systems; (iii) provide several years of free credit monitoring and
                     identity theft insurance to all Class members; (iv) timely notify consumers of any
12                   future data breaches; and (v) delete or destroy any legacy consumer data that it is
                     not necessary to keep for business purposes;
13

14          E.       Entering a declaratory judgment stating that T-Mobile owes a legal duty to secure
                     consumers’ sensitive personal information, to timely notify consumers of any data
15                   breach, and to establish and implement data security measures that are adequate to
                     secure customers’ sensitive personal information;
16
            F.       An award of attorneys’ fees, costs, and expenses, as provided by law or equity;
17

18          G.       An award of pre-judgment and post-judgment interest, as provided by law or equity;
                     and
19
            H.       Such other relief as the Court may allow.
20
                                      DEMAND FOR JURY TRIAL
21
            Plaintiff demands a trial by jury for all issues so triable.
22

23   Dated: August 20, 2021                         /s/ Kas L. Gallucci
                                                    Ronald A. Marron (175650)
24                                                  Alexis M. Wood (270200)
                                                    Kas L. Gallucci (288709)
25                                                  LAW OFFICES OF RONALD A. MARRON
                                                    651 Arroyo Drive
26                                                  San Diego, CA 92103
                                                    Tel: (619) 696-9006
27                                                  Fax: (619) 564-6665
                                                    ron@consumersadvocates.com
28
                                       CLASS ACTION COMPLAINT
                                        Thang v. T-Mobile US, Inc.
                                                    36
     Case 5:21-cv-06473-NC Document 1 Filed 08/20/21 Page 37 of 37


                                alexis@consumersadvocates.com
 1                              kas@consumersadvocates.com
 2                              /s/ Margaret MacLean
                                Margaret MacLean (pro hac forthcoming)
 3                              Christian Levis (pro hac forthcoming)
                                Amanda Fiorilla (pro hac forthcoming)
 4                              LOWEY DANNENBERG, P.C.
                                44 South Broadway, Suite 1100
 5                              White Plains, NY 10601
                                Telephone: (914) 997-0500
 6                              Facsimile:     (914) 997-0035
                                mmaclean@lowey.com
 7                              clevis@lowey.com
                                afiorilla@lowey.com
 8

 9                              Attorneys for Plaintiff and the Proposed Classes
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                       CLASS ACTION COMPLAINT
                        Thang v. T-Mobile US, Inc.
                                    37
